Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on May 2, 2022.
Status of Claims

Claims 1-20 are currently pending and have been examined. 


	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-13 are drawn to methods (i.e., a process) while claim(s) 14-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 7 and 14) recites/describes the following steps:
transmitting, to a rewards provider, a notification of a pending payment for a commercial transaction at a merchant; 
receiving, from the rewards provider, a real-time determination of a reward associated with the merchant and the user account, wherein the reward comprises an amount of provisional rewards to be earned based on the pending payment for the commercial transaction; 
providing, the reward and receiving a selection of an amount of the rewards to apply to a payment account associated with [user] and the rewards provider; 
transmitting, to the rewards provider, based on a selection of an amount of rewards received the selected amount of rewards, wherein the selected amount of rewards is less than or equal to the amount of the provisional rewards; 
providing, a notification received from the rewards provider to redeem the selected amount of rewards and complete the pending payment and receiv[ing] a confirmation to redeem the selected amount of rewards and complete the pending payment; 

These steps, under its broadest reasonable interpretation, describe or set-forth redeeming rewards associated with a commercial transaction, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 7 and 14 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"a mobile device associated with a user account” 
a user interface”
" a first user interface element” 
“a second user interface element" 
“a third user interface element”
“a fourth user interface element”
“transmitting, based on a confirmation to redeem the selected amount of rewards and complete the pending payment received an indication of the confirmation to the rewards provider, wherein the rewards provider applies the selected amount of rewards to the payment account in response to receiving the indication of the confirmation.”

The requirement to execute the claimed steps/functions "a mobile device” and “a user interface” and " a first user interface element” and “a second user interface element" and “a third user interface element” and “a fourth user interface element” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “transmitting, based on a confirmation to redeem the selected amount of rewards and complete the pending payment received an indication of the confirmation to the rewards provider, wherein the rewards provider applies the selected amount of rewards to the payment account in response to receiving the indication of the confirmation” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Transmitting indication of com is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-6, 8-13 and 15-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-13 and 15-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).


Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "a mobile device” and “a user interface” and " a first user interface element” and “a second user interface element" and “a third user interface element” and “a fourth user interface element” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of "a mobile device” and “a user interface” and " a first user interface element” and “a second user interface element" and “a third user interface element” and “a fourth user interface element” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g,h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “transmitting, based on a confirmation to redeem the selected amount of rewards and complete the pending payment received an indication of the confirmation to the rewards provider, wherein the rewards provider applies the selected amount of rewards to the payment account in response to receiving the indication of the confirmation” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, presenting offers is well understood, routine, and conventional is supported by the OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, which note the well-understood, routine, conventional nature of presenting offers. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-6, 8-13 and 15-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-13 and 15-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neeman (10,373, 188)  and Gilman (2010/0174596) in view of Official Notice.

Claim 1
Neeman discloses a system that provides real-time management of the loyalty account so that the loyalty benefit can be used to offset the liability associated with a particular eligible transaction:
providing, and receiv[ing] a selection of an amount of the rewards to apply to a payment account associated with the mobile device and the rewards provider (Neeman [Column 1 Lines 60-67][Column 2 Line 1]); See at least “The system then identifies an eligible transaction from the plurality of transactions, wherein the eligible transaction is based on a set of predefined rules ( e.g. the type of item purchased, the vendor who provides the item, the merchant from whom the item was purchased). The system then displays the eligible transactions via a user interface. The system is configured to receive a selection of an eligible transaction, such that a monetary credit can be directed to the eligible transaction.
transmitting, from the mobile device to the rewards provider, based on a selection of an amount of rewards received, the selected amount of rewards (Neeman [Column 1 Lines 66-67][Column 2 Line 1]);   See at least “The system is configured to receive a selection of an eligible transaction, such that a monetary credit can be directed to the eligible transaction.”
wherein the selected amount of rewards is less than or equal to the amount of the provisional rewards; (Neeman [Column 2 Lines 50-54]); Where the reference teaches the rewards benefit is a portion of the transaction amount. Where a portion is not greater than.
transmitting, from the mobile device, based on a confirmation to redeem the selected amount of rewards and complete the pending payment received, an indication of the confirmation to the rewards provider, wherein the rewards provider applies the selected amount of rewards to the payment account in response to receiving the indication of the confirmation (Neeman [Column 2 Lines 1-5]);   See at least, “In response to the selection, the system debits the loyalty points from a loyalty account, credits the monetary value (associated with the loyalty points) to the eligible transaction and revises the transaction account statement with the reduced amount owed.”
Neeman does not explicitly disclose the pending payment notification coming from the mobile device. Gilman teaches:
transmitting, from a mobile device associated with a user account, to a rewards provider, a notification of a pending payment for a commercial transaction at a merchant (Gilman [0043][0044][0029][0031]); See [0048] and [0049] where the POS device sends an authorization request to the authorization network. See “In the event the transaction is authorized, a message may be transmitted to rewards system 116 so that a determination may be made whether the cardholder and the transaction are eligible for a reward or other offer.” Where the reference provides the following definition “POS terminal refers to any device or set of devices that are provided at a point of interaction with a customer during a purchase or sale transaction.” Examiner interprets this disclosure to satisfy the mobile device requirement. See [0031] for user account.
receiving, at the mobile device , from the rewards provider, a real-time determination of a reward associated with the merchant and the user account, wherein the reward comprises an amount of provisional rewards to be earned based on the pending payment for the commercial transaction (Gilman [0045][0040]); Where the reference teaches “messages may be provided to offer real-time discounts and rewards while a consumer is at a point of sale and to reinforce a cardholder's participation and progress in reward programs.”
providing, at the user interface of the mobile device, a notification received from the rewards provider to redeem the selected amount of rewards  and complete the pending payment (Gilman Figure 4B]) and receiv[ing] a confirmation to redeem the selected amount of rewards and complete the pending payment (Gilman [0061]-[0065]); See at least “Processing at 502 begins with the cardholder viewing the offer details (such as over the interface shown in FIG. 4B) and accepting them (e.g., by clicking "Accept Offer").” See [0040] for user account.
Neeman nor Gilman explicitly teach a first, second, third and fourth interface element. Both teach a user interface with several different input and selection capabilities that are common in user interfaces. Therefore Examiner takes Official Notice that user interfaces have more than one selection or input element. It would be obvious to modify the current reference with individual recitations of interface elements because it provides more detail of how multifunctional interfaces can be.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing real-time management of the loyalty account so that the loyalty benefit can be used to offset the liability associated with a particular eligible transaction, as taught by Neeman, the method of real time determination of rewards, as taught by Gilman, to make it easier for customers to participate in reward programs and to receive awards.

Claim 2
Neeman discloses:
wherein the notification of the pending payment for the commercial transaction comprises financial services information, description information, date information, time information, and payment information (Neeman [Column 6 Lines 59-67][Column 7 Lines 1-3]). Neeman does not explicitly teach that the notification of the pending payment comprises financial services information, time information and payment information. Neeman does teach a transfer of the record of charges, which is well known to include such information. Examiner takes Official Notice that this information is commonly included in record of charges information. 


Claim 3 
Neeman discloses:
wherein the notification of the pending payment for the commercial transaction is transmitted in response to a usage of a card associated with currency (Neeman [Column 5 Lines 43-47]). See at least, “an exemplary card authorization system ("CAS") 151 receives an authorization request from a merchant to determine if the financial transaction account associated with a transaction card number is valid and has sufficient credit.

Claim 4 
Neeman discloses:
wherein the notification of the pending payment for the commercial transaction is transmitted in response to a user accessing the user account via the mobile device (Neeman [Column 13 Lines 53-59]) See at least “Mobile device 219 may be configured to communicate with a point of sale terminal via any suitable communications protocol. Mobile device 219 may automatically connect to a point of sale terminal.” See also [Column 13 Lines 64-67] and [Column 14 Lines 1-31] See also where the Rewards Management System ("RMS") may be at least partially configured within a mobile device in Column 5, Examiner interprets this to mean that the reward issuer is engaged when the mobile device initiates the transaction.

Claim 6
Neeman discloses:
wherein the determination of rewards associated with the merchant further comprises earned rewards (Neeman [Column 15 Lines 29-32]). See “where the user makes a purchase with mobile device 219, the mobile device may search stored monetary values [earned rewards] at Rewards Management System ("RMS") 210 or at user interface 220 and identify monetary values that are related to the purchase.


Claim 7
Neeman discloses:
wherein the mobile device, in response to receiving the real-time determination of the reward, is configured to provide, the reward and receive a selection of an amount of the rewards to apply to a payment account associated with the mobile device and the rewards provider (Neeman [Column 1 Lines 60-67][Column 2 Line 1]); See at least “The system then identifies an eligible transaction from the plurality of transactions, wherein the eligible transaction is based on a set of predefined rules ( e.g. the type of item purchased, the vendor who provides the item, the merchant from whom the item was purchased). The system then displays the eligible transactions via a user interface. The system is configured to receive a selection of an eligible transaction, such that a monetary credit can be directed to the eligible transaction.
receiving, from the mobile device, an indication of the selected amount of rewards (Neeman [Column 1 Lines 66-67][Column 2 Line 1]);   See at least “The system is configured to receive a selection [indication] of an eligible transaction, such that a monetary credit can be directed to the eligible transaction.”
wherein the selected amount of rewards is less than or equal to the amount of the provisional rewards (Neeman [Column 2 Lines 50-54]); Where the reference teaches the rewards benefit is a portion of the transaction amount. Where a portion is not greater than.
receiving, from the mobile device, an indication of the confirmation received at the mobile device; and applying, based on the received indication of the confirmation, the selected amount of rewards to the payment account (Neeman [Column 2 Lines 1-5]);   See at least “In response to the selection, the system debits the loyalty points from a loyalty account, credits the monetary value (associated with the loyalty points) to the eligible transaction and revises the transaction account statement with the reduced amount owed.”
Neeman does not explicitly disclose the pending payment notification coming from the mobile device. Gilman teaches:
receiving, from a mobile device associated with a user account, a notification of a pending payment for a commercial transaction at a merchant (Gilman [0043][0044][0029][0031]); See [0048] and [0049]where the POS device sends an authorization request to the authorization network. See “In the event the transaction is authorized, a message may be transmitted to rewards system 116 so that a determination may be made whether the cardholder and the transaction are eligible for a reward or other offer.” Where the reference provides the following definition “POS terminal refers to any device or set of devices that are provided at a point of interaction with a customer during a purchase or sale transaction.” Examiner interprets this disclosure to satisfy the mobile device requirement. See [0031] for user account.
transmitting, to the mobile device, a real-time determination of a reward associated with the merchant and the user account,, wherein the reward comprises an amount of provisional rewards to be earned based on the pending payment for the commercial transaction (Gilman [0045][0040]); Where the reference teaches “messages may be provided to offer real-time discounts and rewards while a consumer is at a point of sale and to reinforce a cardholder's participation and progress in reward programs.” See [0040] for user account.
transmitting, to the mobile device, a notification to redeem the selected amount of rewards and complete the pending payment for the commercial transaction, wherein the mobile device, in response to receiving the notification, is configured to provide, the notification (Gilman Figure 4B]) and receive a confirmation to redeem the selected amount of rewards and complete the pending payment (Gilman [0061]-[0065]); See at least “Processing at 502 begins with the cardholder viewing the offer details (such as over the interface shown in FIG. 4B) and accepting them (e.g., by clicking "Accept Offer").”
Neeman nor Gilman explicitly teach a first, second, third and fourth interface element. Both teach a user interface with several different input and selection capabilities that are common in user interfaces. Therefore Examiner takes Official Notice that user interfaces have more than one selection or input element. it would be obvious to modify the current reference with individual recitations of interface elements because it provides more detail of how multifunctional interfaces can be.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing real-time management of the loyalty account so that the loyalty benefit can be used to offset the liability associated with a particular eligible transaction, as taught by Neeman, the method of real time determination of rewards, as taught by Gilman, to make it easier for customers to participate in reward programs and to receive awards.

Claim 8
Neeman discloses: 
wherein the notification of the pending payment for the commercial transaction comprises financial services information, description information, date information, time information, and payment information (Neeman [Column 6 Lines 59-67][Column 7 Lines 1-3]). Neeman does not explicitly teach that the notification of the pending payment comprises financial services information, time information and payment information. Neeman does teach a transfer of the record of charges, which is well known to include such information. Examiner takes Official Notice that this information is commonly included in record of charges information.

Claim 9 
Neeman discloses: 
wherein the notification of the pending payment for the commercial transaction is transmitted in response to a usage of a card associated with currency (Neeman [Column 5 Lines 43-47]). See at least, “an exemplary card authorization system ("CAS") 151 receives an authorization request from a merchant to determine if the financial transaction account associated with a transaction card number is valid and has sufficient credit.

Claim 10
Neeman discloses: 
wherein the notification of the pending payment for the commercial transaction is transmitted in response to a user accessing the  user account via the mobile device (Neeman [Column 13 Lines 53-59]) See at least “Mobile device 219 may be configured to communicate with a point of sale terminal via any suitable communications protocol. Mobile device 219 may automatically connect to a point of sale terminal.” See also [Column 13 Lines 64-67] and [Column 14 Lines 1-31]. See also where the Rewards Management System ("RMS") may be at least partially configured within a mobile device in Column 5, Examiner interprets this to mean that the reward issuer is engaged when the mobile device initiates the transaction.

Claim 12 
Neeman discloses:
wherein the determination of rewards associated with the merchant further comprises earned rewards  (Neeman [Column 15 Lines 29-32]). See “where the user makes a purchase with mobile device 219, the mobile device may search stored monetary values [earned rewards] at Rewards Management System ("RMS") 210 or at user interface 220 and identify monetary values that are related to the purchase.

Claim 14
Neeman discloses: 
providing, the reward and receiv[ing] a selection of an amount of the rewards to apply to a payment account associated with the mobile device and the rewards provider (Neeman [Column 1 Lines 60-67][Column 2 Line 1]); See at least “The system then identifies an eligible transaction from the plurality of transactions, wherein the eligible transaction is based on a set of predefined rules ( e.g. the type of item purchased, the vendor who provides the item, the merchant from whom the item was purchased). The system then displays the eligible transactions via a user interface. The system is configured to receive a selection of an eligible transaction, such that a monetary credit can be directed to the eligible transaction.
transmit, to the rewards provider, based on a selection of an amount of rewards received, the selected amount of rewards, (Neeman [Column 1 Lines 66-67][Column 2 Line 1]);   See at least “The system is configured to receive a selection of an eligible transaction, such that a monetary credit can be directed to the eligible transaction.”
wherein the selected amount of rewards is less than or equal to the amount of the provisional rewards (Neeman [Column 1 Lines 66-67][Column 2 Line 1]);   See at least “The system is configured to receive a selection of an eligible transaction, such that a monetary credit can be directed to the eligible transaction.”
transmit, to the rewards provider, based on a confirmation to redeem the selected amount of rewards and complete the pending payment received, an indication of the confirmation to the rewards provider, wherein the rewards provider applies the selected amount of rewards to the payment account in response to receiving the indication of the confirmation (Neeman [Column 2 Lines 1-5]);   See at least “In response to the selection, the system debits the loyalty points from a loyalty account, credits the monetary value (associated with the loyalty points) to the eligible transaction and revises the transaction account statement with the reduced amount owed.”
Neeman does not explicitly disclose the pending payment notification coming from the mobile device. Gilman teaches:
transmit, to a rewards provider, a notification of a pending payment for a commercial transaction at a merchant, wherein the mobile device is associated with a user account (Gilman [0043][0044][0029][0031]); See [0048] and [0049]where the POS device sends an authorization request to the authorization network. See “In the event the transaction is authorized, a message may be transmitted to rewards system 116 so that a determination may be made whether the cardholder and the transaction are eligible for a reward or other offer.” Where the reference provides the following definition “POS terminal refers to any device or set of devices that are provided at a point of interaction with a customer during a purchase or sale transaction.” Examiner interprets this disclosure to satisfy the mobile device requirement. See [0031] for user account.
receiving, from the rewards provider, a real-time determination of a reward associated with the merchant and the user account,, wherein the reward comprises an amount of provisional rewards to be earned based on the pending payment for the commercial transaction (Gilman [0045][0040]); Where the reference teaches “messages may be provided to offer real-time discounts and rewards while a consumer is at a point of sale and to reinforce a cardholder's participation and progress in reward programs.”
and provide, a notification received from the rewards provider to redeem the selected amount of rewards (Gilman Figure 4B]) and complete the pending payment and receiv[ing] a confirmation to redeem the selected amount of rewards and complete the pending payment (Gilman [0061]-[0065]); See at least “Processing at 502 begins with the cardholder viewing the offer details (such as over the interface shown in FIG. 4B) and accepting them (e.g., by clicking "Accept Offer").”
Neeman nor Gilman explicitly teach a first, second, third and fourth interface element. Both teach a user interface with several different input and selection capabilities that are common in user interfaces. Therefore Examiner takes Official Notice that user interfaces have more than one selection or input element. it would be obvious to modify the current reference with individual recitations of interface elements because it provides more detail of how multifunctional interfaces can be.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing real-time management of the loyalty account so that the loyalty benefit can be used to offset the liability associated with a particular eligible transaction, as taught by Neeman, the method of real time determination of rewards, as taught by Gilman, to make it easier for customers to participate in reward programs and to receive awards.

Claim 15 
Neeman discloses:
wherein the notification of the pending payment for the commercial transaction comprises financial services information, description information, date information, time information, and payment information (Neeman [Column 6 Lines 59-67][Column 7 Lines 1-3]). Neeman does not explicitly teach that the notification of the pending payment comprises financial services information, time information and payment information. Neeman does teach a transfer of the record of charges, which is well known to include such information. Examiner takes Official Notice that this information is commonly included in record of charges information.
Claim 16
Neeman discloses: 
wherein the mobile device is further configured to transmit the notification of the pending payment for the commercial transaction in response to a usage of a card associated with currency (Neeman [Column 5 Lines 43-47]). See at least, “an exemplary card authorization system ("CAS") 151 receives an authorization request from a merchant to determine if the financial transaction account associated with a transaction card number is valid and has sufficient credit.

Claim 17
Neeman discloses:
wherein the mobile device is further configured to transmit the notification of the pending payment for the commercial transaction in response to a user accessing a user account (Neeman [Column 13 Lines 53-59]) See at least “Mobile device 219 may be configured to communicate with a point of sale terminal via any suitable communications protocol. Mobile device 219 may automatically connect to a point of sale terminal.” See also [Column 13 Lines 64-67] and [Column 14 Lines 1-31] See also where the Rewards Management System ("RMS") may be at least partially configured within a mobile device in Column 5, Examiner interprets this to mean that the reward issuer is engaged when the mobile device initiates the transaction.

Claim 19
Neeman discloses: 
wherein the determination of rewards associated with the merchant further comprises earned rewards (Neeman [Column 15 Lines 29-32]). See “where the user makes a purchase with mobile device 219, the mobile device may search stored monetary values [earned rewards] at Rewards Management System ("RMS") 210 or at user interface 220 and identify monetary values that are related to the purchase.


Claims 5, 11, 13, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neeman (10,373,188)  and Gilman (2010/0174596) and Official Notice  in view of Francis (2014/0074569).

Claim 5
Neeman and Gilman discloses the limitations above but does not teach location based notification of rewards. Francis teaches a reward program on a mobile device that offers rewards and facilitates purchases based on a user’s location: 
wherein the transmitting, from the mobile device, to the rewards provider, the notification of the pending payment for the commercial transaction, is in response to receiving a notification of rewards offered by the merchant, wherein the merchant is within a proximity of the mobile device (Francis [0005]).   See at least “The method can include receiving an indication that a consumer has entered a predefined merchant location; transmitting a notification to a mobile device associated with the consumer; providing one or more payment tools on a mobile device for the consumer to facilitate a purchase from a merchant associated with the predefined merchant location.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of redeeming rewards associated with a commercial transaction, as taught by Neeman and Gilman, the method of receiving a proximity notification of rewards to a user device, as taught by Francis, to allow for more user friendly transactions. 

Claim 11 
Neeman and Gilman disclose the limitations above but do not teach location based notification of rewards. Francis teaches a reward program on a mobile device that offers rewards and facilitates purchases based on a user’s location: 
wherein the receiving the notification of the pending payment for the commercial transaction is in response to transmitting a notification of rewards offered by the merchant, wherein the merchant is within a proximity of the mobile device (Francis [0005]).   See at least “The method can include receiving an indication that a consumer has entered a predefined merchant location; transmitting a notification to a mobile device associated with the consumer; providing one or more payment tools on a mobile device for the consumer to facilitate a purchase from a merchant associated with the predefined merchant location.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of redeeming rewards associated with a commercial transaction, as taught by Neeman and Gilman, the method of receiving a proximity notification of rewards to a user device, as taught by Francis, to allow for more user friendly transactions. 

Claim 13
Neeman and Gilman disclose the limitations above but do not teach rewards that are based on one or more user preferences. Francis teaches: 
wherein transmitting the determination of the reward is based on one or more user preferences (Francis [0039]).  See “The tools can facilitate access to demographic and consumer data ( spending, visits, etc.); filter data based on the demographic data, consumer data, and demographic and/or consumer groups; manage communication preferences (email, texts, notifications, etc.); and apply consumer preferences to selected communications Consumers could be selected [reward determination]  based on, for instance, the number of restaurant visits in the past 30 days. In this manner, the merchant can target certain groups of consumers with focused messages and marketing campaigns, and thereby increase or otherwise improve merchant-consumer contact.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of redeeming rewards associated with a commercial transaction, as taught by Neeman and Gilman, the method of issuing rewards based on user preferences, as taught by Francis, to allow for more targeted user rewards.





Claim 18 
Neeman and Gilman disclose the limitations above but do not teach location based notification of rewards. Francis teaches a reward program on a mobile device that offers rewards and facilitates purchases based on a user’s location: 
wherein the notification of the pending payment for the commercial transaction, is in response to receiving the notification of rewards offered by the merchant, wherein the merchant is within a proximity of the mobile device (Francis [0005]).   See at least “The method can include receiving an indication that a consumer has entered a predefined merchant location; transmitting a notification to a mobile device associated with the consumer; providing one or more payment tools on a mobile device for the consumer to facilitate a purchase from a merchant associated with the predefined merchant location.”   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of redeeming rewards associated with a commercial transaction, as taught by Neeman and Gilman, the method of receiving a proximity notification of rewards to a user device, as taught by Francis, to allow for more user friendly transactions. 

Claim 20 
Neeman and Gilman disclose the limitations above but do not teach reward that are based on one or more user preferences. Francis teaches: 
wherein the mobile device is further configured to transmit the determination of the reward based on one or more user preferences (Francis [0039]).  See “The tools can facilitate access to demographic and consumer data (spending, visits, etc.); filter data based on the demographic data, consumer data, and demographic and/or consumer groups; manage communication preferences (email, texts, notifications, etc.); and apply consumer preferences to selected communications Consumers could be selected [reward determination] based on, for instance, the number of restaurant visits in the past 30 days. In this manner, the merchant can target certain groups of consumers with focused messages and marketing campaigns, and thereby increase or otherwise improve merchant-consumer contact.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of redeeming rewards associated with a commercial transaction, as taught by Neeman and Gilman, the method of issuing rewards based on user preferences, as taught by Francis, to allow for more targeted user rewards.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments are directed to limitations citing Bies (2008/0103968) which has not been cited in the  Office Action dated January 31, 2022 to which the instant amendments and arguments are in response to. 
Applicant's arguments with regard to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 


Applicant Argues: Applicant respectfully submits the aforementioned features of claim 1 integrate the alleged abstract idea into a practical application and impose a meaningful limit on the alleged abstract idea.

Examiner respectfully disagrees and maintains the previous argument and position. The claim recites two additional elements: providing rewards and transmitting rewards for application to the transaction, and that a generic rewards provider performs the determining an offer step. The providing and transmitting steps are recited at a high level of generality (i.e., as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The mobile device that performs the transmitting step is also recited at a high level of generality, and merely automates the providing step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the mobile device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the mobile device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Applicant Argues: To conclude that the claim 1 is simply directed to organizing human activity - and nothing more - would require the claim to be construed at a "high level of abstraction [] untethered from the language of the claim[ s] [,]" which "all but ensures that the exceptions to 101 swallow the rule." See Enfish, LLC v. Microsoft Corp., 822 F. 3d 1327, 1337 (Fed. Cir. 2016). Thus, Applicant submits claim 1 is not directed to an abstract idea.

Examiner maintains the previous argument. With regards to Applicant's arguments with regards to the Enfish decision, the Examiner notes that the while the Enfish decision has provided an exemplary concept deemed as patent eligible, the analysis and subsequent decision is specific to only that case, and the two-part Mayo analysis the Examiners have been required to use has not been changed or altered, and "the Examiners are to continue to determine if the claim recites (i.e. sets forth or describes) a concept that is similar to concepts previously found abstract by the courts." (see May 2016 Update Memorandum). The Examiner contends the claimed concept in Enfish is not at all relevant, related or similar to the instant subject matter, and thus any arguments on the basis of Enfish is simply not persuasive. This is particularly the case, as the subject matter in Enfish deemed eligible was directed solely to an apparatus containing means plus- function limitations all directed to how data was being stored in the database, and the specification was explicitly clear on the improvements and advantages of such an arrangement.

Due to the means-plus-function language, which required a more narrow interpretation of the claim language, this disclosure in the specification was vital to the determination of patent eligibility. Finally, only the specific facts in Enfish resulted in a decision of patent eligibility. Moreover, transmitting offers  is certainly not a significant, hardware-based "computer function." "Transmitting" is insignificant, extra-solution activity, and there is no evidence or rational reasoning provided by Applicant to substantiate the claim that the offer determination implemented improve the functionality of the computer, let alone that this transmitting function actually constitutes anything significantly more than the abstract idea itself and anything more the generic, routine and insignificant computer function. 

Applicant Argues: Applicant respectfully submits the present claims are patent-eligible, because they recite additional elements that apply or use the alleged abstract idea in a meaningful way beyond generally linking the use of the alleged abstract idea to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception.

Examiner respectfully disagrees. In combination, the steps disclose a sequence of operations that include storing data, receiving an input, retrieving stored data in response to the input and displaying the retrieved data. The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. For that reason, in combination, the claimed operations of the computer system fail to add significantly more to the abstract idea.

None of the claims (independent or dependent) effects an improvement to another technology or technical field (besides determining offers); nor do any of the claims amount to an improvement to the function of a client device configured to receive offers.

Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681